Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the filtration membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the filtration membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “further comprising screening influent wastewater in parallel with a primary clarifier before the biological treatment step” renders the claim indefinite because claim 1 do not recite that the biological treatment is performed on influent wastewater.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0174709 (hereinafter referred as “Mori”).
Regarding claim 1, Mori teaches a wastewater treatment process comprising steps of biological treatment to produce mixed liquor (mixed liquor is produced in tanks 32, 34); separation of a first portion of the mixed liquor through an ultrafiltration or microfiltration membrane (48) to produce an ultrafiltration or microfiltration permeate (treated water from membrane 48 is transferred to tank 38); and separation of a second portion (54) of the mixed liquor through a secondary clarifier (56) to form an activated sludge and an effluent (refer fig. 3, 4, 5, 6; paragraph [0053]).
Regarding claim 4, solids separated by the membrane flow to the secondary clarifier (refer fig. 1, feed to the clarifier is supplied from tank 36 which comprises the membrane).
Regarding claim 5, solids separated by the membrane are mixed with a portion of the activated sludge from the secondary clarifier (Refer return loop of solids from tank 56 back to tank 30).
Regarding claim 8, the biological treatment comprises attached and suspended growth biological process [0039].
Claim(s) 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/065956 (hereinafter referred as “Boonen”).

    PNG
    media_image1.png
    544
    713
    media_image1.png
    Greyscale

Regarding claim 1, Boonen teaches a wastewater treatment process (fig. 4) comprising steps of: biological treatment to produce mixed liquor (in reactor 5); separation of a first portion of the mixed liquor through an ultrafiltration or microfiltration membrane (25) to produce an ultrafiltration or microfiltration permeate (26); and, separation of a second portion of the mixed liquor through a secondary clarifier (7) to form an activated sludge (10) and an effluent (34).
Regarding claim 4, solids separated by the membrane mix with the activated sludge (refer fig. 4, activated sludge and solids are returned to the reactor 5; also a portion of the sludge from clarifier 7 is supplied to the membrane module).
Regarding claim 5, solids separated by the membrane are mixed with a portion of the activated sludge from the secondary clarifier (refer fig. 4, activated sludge and solids are returned to the reactor 5; also a portion of the sludge from clarifier 7 is supplied to the membrane module).
Regarding claim 7, Boonen further teaches screening a portion of the activated sludge from the secondary clarifier (refer fig. 4 indicating a portion 35 of the sludge is supplied to membrane module).
Regarding claim 8, the biological treatment comprises attached and suspended growth biological process (P2/L28-P3/L12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori.
Regarding claim 2, Mori teaches limitations of claim 1 as set forth above. Mori teaches treating the mixed liquor with the membrane and clarifier in a parallel configuration (as indicated in rejection of claim 1 above). The court has held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selection of what percent of the mixed liquor is sent to the filtration membrane would have been an obvious matter of design choice to one of ordinary skill in the art based on the capacity and efficiency of the filtration membrane. See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Regarding claim 3, Mori teaches limitations of claim 1 as set forth above. Mori also teaches that MLSS concentration is 500 mg/L to 7000 mg/L. The range disclosed by Mori overlaps the claimed range of 4000 mg/L or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of US 2016/0272521 (hereinafter referred as “Murthy”).
Regarding claim 6, Mori teaches limitations of claim 1 as set forth above. Mori teaches providing a primary clarifier (42) before the biological treatment step. Mori does not disclose screening influent wastewater in parallel with a primary clarifier. However, such configuration is known in the art as indicated by fig. 13 of Murthy. In Fig. 13, Murthi discloses treating influent 1300 with a screening device 1312 and a primary clarifier 1302 in a parallel configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a known technique to a known system to treat the influent with a screen and a clarifier in a parallel configuration.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of US 2016/0002081 (hereinafter referred as “Cote”).
Regarding claim 7, Mori teaches limitations of claim 1 as set forth above. Mori does not disclose screening a portion of the activated sludge.
Cote teaches (fig. 1) a wastewater treatment system having a first solid-liquid separation unit, a membrane aerated biofilm (MABR) reactor, and a second solid-liquid separation unit (24); activated sludge is returned to a screening device (20).
Mori and Cote are analogous inventions in the wastewater treatment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of Mori with teachings of Cote to return the activated sludge to a screening device to screen the activated sludge before being sent to the mixed liquor. 
Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Boonen.
Regarding claim 2, Boonen teaches controlling the amount of mixed liquor being supplied to the membrane and to the clarifier (refer P17-P18). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Regarding claim 3, Boonen teaches controlling MLSS concentration (refer claims 1-7). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); and Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of US 2016/0272521 (hereinafter referred as “Murthy”).
Regarding claim 6, Boonen teaches limitations of claim 1 as set forth above. Boonen teaches providing a primary clarifier or screen before the biological treatment step. (Refer page 2). Boonen does not disclose screening influent wastewater in parallel with a primary clarifier. However, such configuration is known in the art as indicated by fig. 13 of Murthy. In Fig. 13, Murthi discloses treating influent 1300 with a screening device 1312 and a primary clarifier 1302 in a parallel configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a known technique to a known system to treat the influent with a screen and a clarifier in a parallel configuration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777